Citation Nr: 1013455	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims file was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

In September 2009 the Veteran testified before the 
undersigned Veterans Law Judge in a hearing at the Pittsburgh 
RO.  A transcript of that hearing is associated with the 
claims file.

In November 2009 the Board remanded this issue for additional 
development.  The file has now been returned to the Board for 
further appellate action.
 
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran's respiratory disability, chronic obstructive 
pulmonary disease (COPD), is etiologically related to his 
exposure to environmental hazards during active service. 


CONCLUSION OF LAW

COPD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) are silent in regard to 
chronic respiratory complaints.  The Veteran was hospitalized 
for five days in March 1951 for nasopharyngitis complicated 
by pharyngitis, but a subsequent reenlistment physical 
examination in December 1951 found the lungs and chest, mouth 
and throat, and sinuses were "normal" on clinical 
examination.  These findings were repeated in subsequent 
examinations in May 1953 (air crew flight status) and 
November 1954 (discharge).

The Veteran's Notice of Disagreement, submitted in March 
2008, asserts his COPD is due to decontamination spray that 
was used inside the aircraft at Westover Air Force Base 
(AFB); the Veteran stated it was used every time he flew, and 
caused nausea every time.  In November 2008 he submitted a VA 
Form 21-4138 (Statement in Support of Claim) adding that the 
spray was used by U.S. Customs Service agents who wore 
protective clothing and respirators, although the air crew 
did not receive protective garments.

In September 2009 the Veteran testified before the Board that 
when flying into Westover AFB from overseas the aircraft 
would be boarded by somebody who would spray some sort of 
substance into the interior of the aircraft; the aircraft 
would be sealed and the aircrew would not be allowed to 
deplane for a certain amount of time.  The aircrew was not 
sprayed directly, but they did not receive respirators during 
the spraying.  The Veteran developed breathing problems that 
became progressively worse throughout his life.  COPD was 
first diagnosed in the 1970s, but those private treatment 
records are no longer available.  When questioned, the 
Veteran clarified that the spray was not used every time, but 
rather when the aircraft returned from overseas; he estimates 
being exposed to the spray 12 times.

The Veteran had a VA examination in December 2009 performed 
by a Doctor of Osteopathy (DO) who reviewed the claims file 
in conjunction with the examination.  The examiner noted the 
Veteran's assertions of having been inside the aircraft on 
multiple occasions when it was sprayed with some sort of 
decontaminant when reentering the United States, causing a 
lingering smell and symptoms of nausea and respiratory 
distress.  The examiner also noted the Veteran's STRs and his 
post-service VA treatment records.  The examiner performed a 
respiratory examination, noted clinical observations in 
detail, and diagnosed COPD.

The examiner stated that given the Veteran's statements are 
credible regarding exposure to decontaminants and development 
of symptoms in service, and given that up-to-date 
environmental exposure to particulate matter, dust, gasses, 
fumes or organic antigens may also be a risk factor for COPD, 
it is at least as likely as not the Veteran's exposure during 
service is the cause of his current respiratory disorder.

In continuing to deny the claim, the RO discounted the 
opinion of the VA examiner above because it appeared to be 
based solely on the Veteran's self-reported history, citing 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (when a medical 
opinion relies on a claimant's solitary testimony, VA is not 
bound to accept the medical conclusion from this testimony as 
fact, as this opinion has no greater probative value than he 
facts alleged by the claimant) and also citing Elkins v. 
Brown, 5Vet. App. 474, 478 (1993) (a medical opinion based 
solely on a veteran's recitation of his own history, rather 
than on specific references to the veteran's medical and 
service records, is not probative).

However, the Board cannot discount medical opinion solely 
because it is based on history provided by the veteran 
without also evaluating the credibility and weight of the 
history upon which the opinion is predicated.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
Thus, the Veteran is competent to testify regarding his 
symptoms during and after active service.  He is also 
competent to testify in regard to events during service, such 
as being sprayed.  Although he has not been able to identify 
the nature of the substance involved he is competent to 
testify in regard to the circumstances (such as the 
protective suits and respirators being worn by the persons 
doing the spraying) and the immediate effect on the aircrew 
(his own nausea).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; 
personal interest may, however, affect the credibility of the 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board notes in this regard 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Savage, 10 Vet. App. 488, 
496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In this case the Board has no basis on which to find the 
Veteran's account, on which the VA examiner based her 
opinion, to be not credible.  The Veteran's account is not 
inconsistent with any documented evidence of record and is 
not internally inconsistent; specifically, the account 
related by the Veteran to the VA examiner is consistent with 
his testimony before the Board.  Moreover, the Veteran's 
account was accepted as plausible by the VA examiner, who 
reviewed the claims file and cited current medical theory 
regarding environmental exposure in relating the COPD to 
active service.  

In sum, the Board finds that competent and uncontroverted 
medical opinion of record asserts a relationship between 
exposure to environmental hazards during active service to 
the currently diagnosed COPD.  Accordingly, the criteria for 
service connection are met.


ORDER

Service connection for respiratory disability, diagnosed as 
COPD, is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


